Per Curiam.

That the respondent court has jurisdiction of the subject matter, to wit, a divorce action, is without question.
The issue presented here by relatrix is the jurisdiction of the respondent court in the divorce action over the person of relatrix. This question was originally presented by relatrix and adjudicated by the respondent court in its order overruling the motion by relatrix to quash the service of summons in the divorce action. An appeal from that order was dismissed by the Court of Appeals on the ground that the order was not a final appealable order, and no further appeal was taken.
An action in prohibition may not be employed to correct an alleged error of a trial court in its ruling on jurisdiction over a party defendant, where jurisdiction of the subject matter is readily apparent (State, ex rel. Hanna, v. Court of Common Pleas of Cuyahoga County, 144 Ohio St., 272), or to prevent an erroneous judgment (State, ex rel. Sparto, v. Juvenile Court of Darke County, 153 Ohio St., 64).
The Court of Appeals was not in error in denying the writ, and its judgment is, therefore, affirmed.

Judgment affirmed.

Weygandt, C. J., Zimmerman, Taet, Matthias, Bell, Herbert and O’Neill, JJ., concur.